     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-00971
     Rafael    Lopez,                                 )
10                                                    )    STIPULATION AND ORDER FOR
                     Plaintiff,                       )    EXTENSION OF TIME
11                                                    )
              vs.                                     )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                     Defendant.                       )
15
16
17            IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 1, 2020 to May 1, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22            This is Plaintiff’s second request for an extension of time. Good cause exists for this
23   request. The week of 03/15/2020, Plaintiff’s Counsel had 10 administrative hearings, two hearing
24   preparation appointments with claimants, five letter briefs, one merit brief and one reply brief due.
25   The week of 03/22/2020, Plaintiff’s Counsel had seven administrative hearings, 10 hearing
26   preparation appointments with claimants, seven letter briefs, one reply brief and two opening briefs
27   due. Each of the administrative hearings also requires administrative hearing briefs with a full
28   summary of the medical records and legal arguments.



                                                  1
 1          Additionally, due to the ongoing pandemic with COVID 19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the recommendations
 3   for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.       The Office of
 4   Hearings Operations is still conducting telephonic hearings. As it is required to continue the
 5   normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
 6   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 7   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 8   level of support. As a result, Plaintiff’s Counsel requires additional time to brief this matter.
 9          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
10   and Court for any inconvenience this may cause.
11
                                            Respectfully submitted,
12
13   Dated: March 30, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

14
                                        By: /s/ Jonathan Omar Pena
15
                                           JONATHAN OMAR PENA
16                                         Attorneys for Plaintiff

17
18
     Dated: March 30, 2020                  MCGREGOR W. SCOTT
19                                          United States Attorney
                                            DEBORAH LEE STACHEL
20                                          Regional Chief Counsel, Region IX
21                                          Social Security Administration

22
                                        By: */s/ Margaret Branick-Abilla
23                                         Margaret Branick-Abilla
24                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
25                                         (*As authorized by email on March 30, 2020)
26
27
28



                                                   2
                                              ORDER
 1
 2
 3          Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s request for an

 4   extension of time to file his Opening Brief is GRANTED. Plaintiff shall file his Opening Brief

 5   on or before May 1, 2020. All other deadlines in the Court’s Scheduling Order are extended

 6   accordingly. The parties are additionally cautioned that further modifications of the Scheduling

 7   Order will not be granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b).

 8   Good cause may consist of the inability to comply with court orders in light of the COVID-19

 9   pandemic. Any such future difficulties should be explained.

10
     IT IS SO ORDERED.
11
12      Dated:     March 31, 2020                             /s/ Barbara   A. McAuliffe             _
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
